Per Curiam : In a petition for rehearing the defendant in error insists that the evidence did not justify the giving of instruction No. 21, and that so far as such instruction was proper in the case it was covered by another given at the request of the plaintiff in error. No such argument was made in the brief of the defendant in error, but the only answer made to the argument of the plaintiff in error was ■that the instruction did not state a correct rule of law. The question was decided upon a consideration of all the arguments presented by either party. On a petition for rehearing new points which were not presented in the argument of the cause will not be considered. The petition for rehearing is therefore denied. 0 D .... , • • , Petition denied.